IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ALI RESHARD BARBOUR,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3981

MICHAEL D. CREWS,
SECRETARY OF FLORIDA
DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed September 17, 2014.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Ali Reshard Barbour, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

LEWIS, C.J., PADOVANO and CLARK, JJ., CONCUR.